133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Nelson W. McVEY, Appellant,v.Kenneth S. APFEL, Commissioner of Social Security, Appellee.
No. 97-2657.
United States Court of Appeals, Eighth Circuit.
Dec. 18, 1997.

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Nelson W. McVey appeals the judgment of the District Court1 affirming the Commissioner's denial of McVey's application for disability benefits.  Having considered all of McVey's arguments for reversal, we conclude the administrative law judge properly evaluated the opinions of the treating physicians, properly discounted McVey's subjective complaints, and properly determined that McVey could perform the full range of sedentary work and therefore was not disabled.


2
This case presents no novel issues to justify extended discussion.  The administrative decision is supported by substantial evidence on the record as a whole, and the judgment of the District Court is affirmed.  See 8th Cir.  R. 47B.



1
 Honorable Thomas C. Mummert, III, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was submitted with the consent of the parties in accordance with 28 U.S.C. § 636(c)